Citation Nr: 1047610	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from July 1965 to September 1968.  Service in the Republic of 
Vietnam is indicated by the record.  The Veteran died in December 
2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the appellant's claim.

In November 2010, the appellant presented sworn testimony during 
a personal hearing in Boston, Massachusetts, which was chaired by 
the undersigned.  A transcript of the hearing has been associated 
with the VA claims folder.  


FINDINGS OF FACT

1.  The Veteran died in December 2007 at the age of 60.  The 
death certificate listed the Veteran's cause of death as 
carcinoma of the esophagus.

2.  At the time of the Veteran's death, he was not service-
connected for any disability.

3.  The record demonstrates that the Veteran served in the 
Republic of Vietnam from January 1967 to September 1968.  
Exposure to Agent Orange is therefore presumed.

4.  The competent medical evidence of record contains sufficient 
medical nexus evidence to establish that the Veteran's in-service 
exposure to Agent Orange was a contributory cause of the 
Veteran's death.  
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death, which she contends was due to in-
service herbicide exposure.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

A February 2008 VCAA notice letter was sent to the appellant 
regarding her cause of death claim.  The letter appears to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of either the VCAA notice letters or VA's development 
of the claim in light of the fact that the Board is granting the 
claim.  Any potential error on the part of VA in complying with 
the provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes that in June 2008, the appellant was 
provided notice regarding effective date, as is required by the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As discussed in detail below, the Board is granting the 
appellant's claim.  It is not the Board's responsibility to 
assign an effective date in the first instance.  The Board is 
confident that, if required, the appellant will be afforded 
appropriate notice under Dingess.  

Additionally, the Board finds reasonable efforts have been made 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim of entitlement to service connection for 
the cause of the Veteran's death.  The evidence of record 
includes the Veteran's death certificate, the appellant's 
statements, service treatment records, National Cancer Institute 
literature, private treatment records, and private medical nexus 
opinions.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. § 
3.103 (2010). 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including malignant tumors, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2010).

Service connection - cause of death

In order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such service, 
or one which was proximately due to or the result of a service-
connected disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2010).

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  See 38 C.F.R. § 
3.312(a) (2010).   The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2010).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2010).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases shall be 
service connected.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. 
§ 3.309(e) (2010).  Such diseases do not include esophageal 
carcinoma.

Combee considerations

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  

See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As 
such, the Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used in 
Vietnam, [see 38 C.F.R. § 3.309(e)], but also must determine 
whether his current disability is the result of active service 
under 38 U.S.C.A. § 1110 
(West 2002) and 38 C.F.R. § 3.303(d) (2010).

Analysis

The appellant argues that service connection for the cause of the 
Veteran's death is warranted on the basis that the Veteran 
developed fatal metastatic esophageal adenocarcinoma as a result 
of his exposure to Agent Orange during his Vietnam service.  See, 
e.g., the November 2010 Board hearing transcript.  She has 
pointed to no other possible in-service cause, and the Board has 
identified none after a thorough review of the record.  

For the reasons and bases set out below, the Board has determined 
that the weight of the evidence supports a finding that the 
Veteran's cause of death was related to his in-service herbicide 
exposure.
In order to establish service connection for the cause of the 
Veteran's death, there must be:  (1) evidence of death; (2) 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the Veteran's death.  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran died in December 2007 at the age of 60.  Accordingly, 
element (1) has been satisfied.

With respect to element (2), in-service incurrence or aggravation 
of a disease or injury, the Board will separately address disease 
and injury.

Concerning in-service incurrence or aggravation of disease, the 
Death Certificate listed the Veteran's cause of death as 
"carcinoma of the esophagus."  Service connection was not in 
effect for that condition at the time of the Veteran's death, 
although he filed a claim for service connection shortly before 
his death.  

The Veteran's service treatment records are pertinently negative 
for any finding of cancer or esophageal disease.  In addition, 
esophageal cancer was initially identified in August 2006, 
approximately thirty-five years after service.  See the private 
treatment records dated August 2006.  The presumptive provisions 
of 38 C.F.R. 
§ 3.309(a) are therefore not for application.  Accordingly, in-
service incurrence of disease is not shown.  

With respect to in-service injury, the injury claimed is exposure 
to herbicides.  It is undisputed that the Veteran served in the 
Republic of Vietnam from January 1967 to September 1868.  
Accordingly, herbicide [namely, Agent Orange] exposure is 
presumed from the record.  See 38 U.S.C.A. § 1116(f) (West 2002).  
Hickson element (2), in-service injury, has therefore been met.

Turning to crucial Hickson element (3), the Board initially notes 
that esophageal carcinoma is not listed among the Agent Orange-
related diseases enumerated in 
38 C.F.R. § 3.309(e); therefore, medical nexus may not be 
presumed as a matter of law.  However, notwithstanding the 
inapplicability of the Agent Orange regulations, the Board is 
obligated to fully consider whether the Veteran's fatal 
esophageal carcinoma was the result of his active military 
service.  See Combee, supra; see also Brock v. Brown, 10 Vet. 
App. 155 (1997) [holding that the rationale employed in Combee 
also applies to claims based on exposure to Agent Orange].  
Accordingly, the Board will move on to discuss whether service 
connection may be awarded on a direct basis [based on the 
Veteran's presumed exposure to herbicides].

The Board finds that the medical evidence in this case 
demonstrates that a contributory relationship existed between the 
in-service herbicide exposure and the Veteran's death.  
Specifically, in an April 2009 letter, Dr. S.D.B. concluded, 
"[i]t is my medical opinion and belief that Agent Orange was 
more likely than not, a contributing factor or possibly the cause 
of [the Veteran's] adenocarcinoma of the esophagus."  In 
rendering his conclusion, Dr. S.D.B. opined, "[r]eview of [the 
Veteran's] past medical history revealed no underlying medical 
conditions that were risk factors for adenocarcinoma of the 
esophagus . . . However, [the Veteran] had documented direct 
exposure to Dioxin/Agent Orange when he served in Vietnam."  Dr. 
S.D.B. further explained, "[t]here is reported evidence of a 
relationship with exposure to Agent Orange and adenocarcinoma of 
the esophagus . . . Since [the Veteran] had no previous 
predisposing factors for his adenocarcinoma of the esophagus, it 
is reasonable that his exposure to Agent Orange was a 
contributing factor to his development of adenocarcinoma of the 
esophagus."

The April 2009 opinion of Dr. S.D.B. appears to have been based 
on a thorough review of the record, including the Veteran's 
treatment records, and a thoughtful analysis of the Veteran's 
entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Moreover, Dr. S.D.B.'s 
opinion is consistent with a January 2008 nexus opinion rendered 
by nurse practitioner, J.K.  In her January 2008 statement, J.K. 
noted that the Veteran "did not have any underlying health 
conditions that correlate with adenocarcinoma of the esophagus."  
She therefore concluded that, "[i]t is reasonable to suspect his 
exposure to Dioxin as being a contributing factor to his 
development of adenocarcinoma in the esophagus given that he did 
not have any other predisposing factors."

Accordingly, Dr. S.D.B.'s April 2009 opinion as well as the 
January 2008 opinion of J.K. demonstrably articulates a 
substantial causal connection between the Veteran's in-service 
herbicide exposure and his death from esophageal carcinoma.  See 
38 C.F.R. § 3.312(c)(1) (2010); see also Gabrielson, supra.  
Thus, the competent medical evidence of record indicates the 
presumed herbicide exposure had at least a contributory effect on 
the cause of the Veteran's death.  Crucially, there is no medical 
evidence of record which directly contradicts the April 2009 and 
January 2008 private opinions.

In sum, for the reasons and bases stated above, the Board 
concludes that the medical evidence is at least in equipoise as 
to whether the Veteran's death was causally related to his in-
service herbicide exposure.  Therefore, the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death is granted.










ORDER

Entitlement to service connection for the cause of the Veteran's 
death under 
38 U.S.C. § 1310 is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


